DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 8/15/22.  Claims 1 and 11 are amended, claims 2 and 12 are canceled. Claims 1, 3-11, 13-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “by two or more human players” in line 10 which renders the claim indefinite because it is unclear whether this is referring to at least a first human player and at least a second human player as recited in lines 7 and 8 or different human players.  Claim 11 is rejected for reasons similar to claim 1.  Claims 2-10 and 13-20 are rejected based on their dependencies.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0043239 A1 to Goel et al. (hereinafter “Goel”) in view of US Publication No. 2007/0260567 A1 to Funge et al. (hereinafter “Funge”).

	Concerning claim 1, Goel discloses a computer implemented method for generating data representative of one or more non- player characters (NPCs) in one or more multi-player video games, the method being implemented in a host computer having one or more physical processors programmed with programmatic instructions that, when executed by the one or more physical processors, cause the host computer to perform the method (Fig. 1, paragraph [0069]), the method comprising: 
using the host computer, monitoring gameplay sessions of the one or more multi-player video games (paragraphs [0027], [0079], [0080] – gameplay sessions are monitored);
using the host computer and based on said monitoring, generating human player data (paragraphs [0027], [0079], [0080] – human player data is generated based on monitoring);
using the host computer and based on said monitoring, generating game data, wherein the game data is representative of one or more game events or game outcomes in the one or more multi-player video games, wherein the human player data is specific to the gameplay sessions of the one or more multi-player video games (paragraphs [0020], [0024], [0061]-[0066], [0079], [0080] – game data is generated based on game events in the video game); 
applying a neural network or machine learning process to the human player data and the game data (paragraphs [0013], [0014], [0050]-[0054], [0061]-[0066] – neural networks are applied); and 
generating data representative of a behavior of the NPCs based on an output from the neural network or machine learning process (paragraphs [0079], [0080] – gameplay behavior data may be used in the AI engine calculation to update the performance of the NPC), wherein the data representative of the behavior of the NPCs is generated substantially concurrently with at least one of the generation of human player data or the generation of game data (paragraphs [0013], [0014], [0050]-[0054], [0079], [0080]  – data is generated concurrently with tracking);
transmitting the data representative of the behavior of the NPCs and presenting the NPCs in the one or more video games based on the data representative of the NPCs (paragraphs [0013], [0014], [0050]-[0054], [0061]-[0066], [0079], [0080] – avatars are generated based on data collected).
Goel lacks specifically disclosing, however, Funge discloses using the host computer, monitoring gameplay sessions of the one or more multi-player video games, wherein the one or more multi-player video games comprises at least a first human player using a weapon in opposition to the at least a second human player (paragraphs [0085], [0205]-[0211] – playing games of combat and shooting is interpreted as players using weapons against each other in a game, the games may include collaborative or competitive play which allows multiple players to connect over a network to play as a team, and the human players are used by the learners to make decisions on behalf of the NPCs); wherein the human player data represents actions taken by two or more human players in the gameplay sessions of the one or more multi-player video games; wherein the game events or game outcomes represent interactions between the two or more human players; wherein the behavior of the NPCs comprises decreasing a performance level of the NPCs to be in range with a performance level of a human player or increasing the performance level of the NPCs to be in range with the performance level of the human player (paragraphs [0010], [0014], [0018], [0044], [0085], [0100], [0105], [0106], [0112]-[0118], [0205]-[0211]  – player input is recorded and used to program NPCs and based on the performance of the player input, the NPC data is affected, the games may include collaborative or competitive play which allows multiple players to connect over a network to play as a team (i.e., at least two human players), and the human players are used by the learners to make decisions on behalf of the NPCs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the performance correlation to actual human behavior as disclosed by Funge in the system of Goel, in order to provide more precise NPCs which relate to the human player, thereby increasing player interest.

Concerning claims 3 and 13, Goel discloses wherein the one or more multi-player video games are of a different genre, software platform, or type (paragraphs [0021], [0022], [0104] – software platform includes a gaming console).

Concerning claims 4 and 14, Goel discloses wherein the data representative of the behavior of the NPCs defines one or more reactions of the NPCs to game events or a movement of the NPCs (paragraphs [0020], [0027], [0061]-[0066] – movements of NPC are represented).

Concerning claims 5 and 15, Goel discloses wherein the neural network or machine learning process comprises at least one of a linear regression process, a logistic regression process, a decision tree process, a naive Bayes process, a k-means process, a random forest process, a dimensionality reduction process, a gradient boosting process, a supervised learning process, an unsupervised learning process, or a reinforcement learning process (paragraph [0051]).

Concerning claims 6 and 16, Goel discloses wherein the data representative of the behavior of the NPCs is transmitted to one or more servers, wherein the one or more servers comprise at least two and wherein the one or more multi-player video games are of a different genre, software platform, or type (paragraphs [0079], [0080], [0104]-[0112]).

Concerning claims 7 and 17, Goel discloses wherein the human player data comprises data representative of at least one of a method of playing, a skill level, reactions to one or more game events, or a visual appearance (paragraphs [0020], [0024], [0061]-[0066] – method of playing an instrument and motion data is tracked).

Concerning claims 8 and 18, Goel discloses wherein the generation of the human player data is triggered by a game score, a time left in one of the one or more  multi-player video game, or a game type (paragraphs [0014], [0015], [0062] – human player data is triggered by time).

Concerning claims 9 and 19, Goel discloses wherein the human player data comprises at least one of an average speed, a weapon usage preference, a weapon in inventory, ammunition in inventory, a frequency at which a player engaged an enemy at a first distance, a frequency at which a player fires a first shot in an engagement, a duration that a player spent in specific areas of a map of a game, a time to kill for each weapon type at each distance range, movement attributes, a proximity to teammates, a favorite skin, or emotes (paragraphs [0014], [0015], [0062] – speed and movement is tracked).  Additionally, Funge discloses Funge discloses using the host computer, monitoring gameplay sessions of the one or more multi-player video games, wherein the one or more multi-player video games comprises at least a first human player using a weapon in opposition to the at least a second human player (paragraphs [0085], [0205]-[0211] – playing games of combat and shooting is interpreted as players using weapons against each other in a game, the games may include collaborative or competitive play which allows multiple players to connect over a network to play as a team, and the human players are used by the learners to make decisions on behalf of the NPCs).

Concerning claims 10 and 20, Goel discloses wherein the game data comprises game outcome data, an amount of time a game is played, an amount of virtual resources earned, lost, or exchanged, a score, a time of completion, a number of levels achieved, or metrics indicative of player engagement (paragraphs [0014], [0015], [0062] – time remaining and engagement is tracked).  

Concerning claim 11, see the rejection of claim 1.

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but are not persuasive.  With respect to the newly amended subject matter, please see the additional citations and explanations above to address the claims and arguments.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Funge appears to teach away from the invention as claimed.  However, the Examiner respectfully disagrees.  The paragraphs cited by the Applicant are paragraphs that are in the background section of Funge and clearly what Funge is trying to improve upon.  The additional citations and explanations provided above with respect to Funge and the newly amended claims further explain the reliance on Funge and the combination of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715